Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   July 16, 2015

The Court of Appeals hereby passes the following order:

A15A2088. BLUE CONGLOMERATION, LLC v. FLEETMATICS USA.

      After default judgment was entered against defendant Blue Conglomeration,
LLC, it filed a motion to set aside the judgment under OCGA § § 9-11-60 (d) (1), (2),
and (3). The trial court denied the motion, and the defendant filed this direct appeal.
We lack jurisdiction.
      An appeal from the denial of a motion to set aside under OCGA § 9-11-60 (d)
must be taken by application for discretionary appeal. OCGA § 5-6-35 (a) (8); see
MMT Enterprises, Inc. v. Cullars, 218 Ga. App. 559, 561 (2) (462 SE2d 771) (1995).
The defendant’s failure to comply with the discretionary appeal procedure deprives
us of jurisdiction over this appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             07/16/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.